DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The first preliminary amendment of 1/22/21 has been entered in full. Claims 2-20 are canceled. 
The second preliminary amendment of 9/15/21 has also been entered in full. Claim 1 is canceled and new claims 21-34 are added.
Claims 21-34 are pending.

Specification
The disclosure is objected to because the title of the invention is not descriptive, because it is directed to any PCSK9 vaccine, whereas the claims are limited to a composition comprising PCSK9 peptides conjugated to a Qbeta carrier and also comprising a statin. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “COMPOSITIONS COMPRISING A PCKS9 PEPTIDE CONJUGATED TO A QBETA CARRIER AND A STATIN AND METHODS OF USING THE SAME”. Appropriate correction is required.

Claim Objections
Claims 21-34 are objected to because of the following informalities:
In claim 21, line 12, "a statin an amount" should be "a statin in an amount".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,925,938, issued 2/23/21 (cited on the 4/21/21 IDS), and which shares the same inventors with the instant application, and further in view of Champion et al, U.S. Patent Application Publication 20110052621, published 3/3/11 (cited on the 4/27/21 IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/250,514, from which the '938 patent issued.
Instant claim 21 encompasses a composition comprising a first antigenic PCSK9 peptide comprising the sequence of SEQ ID NO: 3 linked to a VLP Qbeta immunogenic carrier, and a second PCSK9 comprising the sequence of SEQ ID NO: 1 or 2 linked to a VLP Qbeta immunogenic carrier, with the proviso that the composition includes a statin in an amount less than is effective to lower LDL. 
Claim 1 of the '938 patent is directed to a composition having the same limitations, except without the recitation of the concluding proviso directed to a statin. The claims of '938 patent also include administration of a therapeutically effective amount of a composition of claim 1 in combination with an additional therapeutic agent that is selected from a group that includes a statin; see claims 7 and 9. 
Champion teaches that the an antigenic PCSK9 peptide is "useful for subjects … for whom therapy with another cholesterol-reducing agent has produced inadequate results (e.g., subject who experience insufficient LDL-c reduction on statin therapy)" (¶ 301). Champion further teaches that the antigenic PCSK9 peptide can be administered together with another agent selected from a group including a statin, and such administration can be simultaneous (¶ 304). Champion further teaches that "combination therapy with an antigenic PCSK9 peptide or an immunogenic composition or a pharmaceutical composition thereof and a statin produces synergistic results (e.g., synergistic reductions in cholesterol).  In some subjects, this can allow reduction in statin dosage to achieve the desired cholesterol levels" (¶ 304). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of claim 1 of the '938 patent in order to include a statin in an amount has produced inadequate results as taught by Champion, which meets the limitation of claim 1 that the statin is in an amount less than is effective to lower LDL. The person of ordinary skill in the art would have been motivated to make this change in order to effectively lower LDL in a patient in whom statin has produced inadequate results, and would have reasonably expected that the combination of the composition of claim 1 of '938 and a statin would do such because the teachings of Champion are also directed to the combination of a PCKS9 and a statin. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The further limitations of dependent claims 22-34 of the instant application correspond to the further limitations of dependent claims 2-14 of the '938 patent, and are thus further obvious modifications of the claimed composition obvious over the claims of '938 in view of the teachings of Champion. 

Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,279,019, issued 5/7/19 (cited on the 4/21/21 IDS), and which shares the same inventors with the instant application, in view of Champion et al, U.S. Patent Application Publication 20110052621, published 3/3/11 (cited on the 4/21/21 IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/250,514, which in turn claims priority as a continuation to application 15/118,143, from which the '019 patent issued.
Instant claim 21 encompasses a composition comprising a first antigenic PCSK9 peptide comprising the sequence of SEQ ID NO: 3 linked to a VLP Qbeta immunogenic carrier, and a second PCSK9 comprising the sequence of SEQ ID NO: 1 or 2 linked to a VLP Qbeta immunogenic carrier, with the proviso that the composition includes a statin in an amount less than is effective to lower LDL. 
The claims of the '019 patent is directed to an immunogen having the same limitations as the first antigenic peptide of the instant claims; e.g., claim 1, and compositions thereof; e.g. claim 4. The claims of '019 patent also include administration of a therapeutically effective amount of the immunogen of claim 1 in combination with an additional therapeutic agent that is selected from a group that includes a statin; e.g., claims 6 and 8. The claims of '019 do not include a comprising a second peptide comprising residues 150-160 of SEQ ID NO: 2, or the recitation of the concluding proviso directed to a statin.
Champion teaches "an immunogen comprising an antigenic PCSK9 peptide optionally linked to an immunogenic carrier" (¶ 38). Champion further teaches that "the antigenic PCSK9 peptide is a portion of PCSK9 which participates in the interaction of PCSK9 with the LDL receptor, comprising between 4 and 20 amino acids" (¶ 41). Champion further provides examples of sequences to use, including SEQ ID NO: 184 (¶ 42), which is 11 amino acids in length and identical in sequence to amino acids 153-163 of SEQ ID NO: 2. SEQ ID NO: 184 is further identified as a preferred embodiment (¶ 58 and 59). SEQ ID NO: 184 is further described in Example 1, titled "Selection of Antigenic PCSK9 Peptides at the PCSK9-EGF-A Domain of the LDL Receptor Interface", as "Peptide 5" (¶ 306). Champion further teaches that the immunogenic carrier of the invention is a virus-like particle (¶ 133), and further gives Qbeta and HBV surface antigens, including HBcAg, as specific examples of a VLP to use (¶ 135). The Qbeta coat protein is described in greater detail in ¶ 145-146. Example 2 in the specification includes specific conjugation of Peptide 5 to Qbeta (¶ 309-310). 
Champion further teaches that immunogenic compositions comprising an antigenic PCSK9 peptide "can be formulated in a number of ways" (¶ 201). Champion further describes such embodiments as including those directed to an immunogenic composition comprising two or more different PCSK9 antigenic peptides, which "can different in amino acid sequence" (¶ 202). Champion further teaches that "Where two or more peptides are used coupled to a carrier, the peptide may be coupled to the same carrier molecule or individually coupled to carrier molecules and then combined to produce an immunogenic composition" (¶ 203). 
Champion teaches that the an antigenic PCSK9 peptide is "useful for subjects … for whom therapy with another cholesterol-reducing agent has produced inadequate results (e.g., subject who experience insufficient LDL-c reduction on statin therapy)" (¶ 301). Champion further teaches that the antigenic PCSK9 peptide can be administered together with another agent selected from a group including a statin, and such administration can be simultaneous (¶ 304). Champion further teaches that "combination therapy with an antigenic PCSK9 peptide or an immunogenic composition or a pharmaceutical composition thereof and a statin produces synergistic results (e.g., synergistic reductions in cholesterol).  In some subjects, this can allow reduction in statin dosage to achieve the desired cholesterol levels" (¶ 304). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the composition of the '019 patent and modify it to include a second antigenic PCSK9 peptide of SEQ ID NO: 184 (residues 150-160 of instant SEQ ID NO: 2) conjugated to a VLP Qbeta carrier as taught by Champion, and further to include a statin in an amount has produced inadequate results as taught by Champion, which meets the limitation of claim 21 that the statin is in an amount less than is effective to lower LDL. The person of ordinary skill in the art would have been motivated to make such a composition comprising two antigenic PCSK9 peptides in view of the teachings of Champion suggesting making immunogenic compositions comprising two or more such peptides, and would have been motivated to include the statin in order to effectively lower LDL in a patient in whom statin has produced inadequate results. The person of ordinary skill in the art would have had a reasonable expectation of success in combining the two peptides in a single composition because it merely requires combining two individually taught products (peptides) into a single composition, and the person of ordinary skill in the art would have had reasonable expectation of success in using the composition because each peptide is taught as antigenic by the respective reference. The person of ordinary skill in the art would have further reasonably expected that the combination of the composition of claim 1 of '938 and a statin would effectively lower LDL in a patient because the teachings of Champion are also directed to the combination of a PCKS9 and a statin. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified composition also meets the limitations of dependent claim 25, wherein the first and second PCSK9 antigenic peptides are linked to corresponding first and second VLP Qbeta immunogenic carriers.
The further limitations of dependent claims 22, 23 and 26-34 of the instant application correspond to the further limitations of dependent claims 2, 3, 5-10 and 14-16 of the '938 patent, and are thus further obvious modifications of the claimed composition obvious over the claims of '938 in view of the teachings of Champion. 
Instant claim 24 limits the composition of claim 21 to one wherein the first and second PCSK9 antigenic peptides are linked to the same VLP Qbeta immunogenic carrier. Champion further teaches that "when the immunogenic carrier is a VLP, several antigenic peptide, either having and identical amino acid sequence or a different amino acid sequence, may be coupled to a single VLP molecule" (¶ 157). As set forth above, Champion further gives Qbeta as an example of a VLP to use. As such it would have been further obvious to modify the composition obvious over the claims of '938 in view of the teaching of Champion in order to have each of the peptides coupled to a single Qbeta molecule as taught by Champion. 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646